 

 

Case 1:20-cv-01052-TSE-IDD Document 43 Filed 05/07/21 Page 1 of 4 PagelD# 381

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

CHARLOTTE CHARLES and TIM DUNN,

Individually and as Co-Administrators of the

ESTATE OF HARRY DUNN, and

NIALL DUNN, Individually,

Case No. 1:20-cv-01052
Plaintiffs,

V.

ANNE SACOOLAS and JONATHAN
SACOOLAS,

Defendants.

DEFENDANTS’ RESPONSE TO COHEN MILSTEIN SELLERS & TOLL PLLC’S
MOTION FOR LEAVE TO WITHDRAW AS COUNSEL FOR PLAINTIFFS

COME NOW the Defendants Anne Sacoolas and Jonathan Sacoolas, by counsel, and in
and for their Response to Cohen Milstein Sellers & Toll PLLC’s Motion for Leave to Withdraw
as counsel for Plaintiffs state as follows:

Defendants do not object to Cohen Milstein Sellers & Toll PLLC’s motion to withdraw.
However, given the nature of the case and the expedited discovery schedule, Defendants request
that any order resolving the motion to withdraw address the following concerns:

1. The Joint Stipulated Protective Order (ECF — 40) is signed by Cohen Milstein Sellers

& Toll PLLC. Paragraph 15 of the Joint Stipulated Protective Order provides “This
Order shall take effect when entered and shall be binding upon all counsel of record
and their law firms, the parties, and persons made subject to this Order by its terms.”
Defendants believe this Order shall be binding on all counsel of record, even if counsel
make their appearance after the Order was entered. However, to avoid any ambiguity

or potential for dispute on this issue, Defendants request that any Order resolving

BANCROFT, MCGAVIN, HORVATH & JUDKINS, P.C.
9990 FAIRFAX BOULEVARD »* SUITE 400 © FAIRFAX, VIRGINIA 22030 * (703) 385-1000 ¢ FAX (703) 385-1555

 
 

 

Case 1:20-cv-01052-TSE-IDD Document 43 Filed 05/07/21 Page 2 of 4 PagelD# 382

Cohen Milstein Sellers & Toll PLLC’s motion to withdraw expressly state that the
parties and any counsel who may enter their appearance on behalf of Plaintiffs are
bound by the previously entered Joint Stipulated Protective Order. Defendants note that
because current counsel have cited “professional considerations” among the reasons
for their motion to withdraw, which suggests potential disputes with Plaintiffs
regarding their ethical obligations, there is a particular need for the Court to ensure that
new counsel understand and expressly confirm that they will be bound by the Joint
Stipulated Protective Order in this case.

2. If Plaintiffs have not yet retained new counsel at the time this matter is decided by the
Court, Defendants request that any Order resolving this matter include an express time
limitation for the Estate of Harry Dunn to retain counsel. The Estate of Harry Dunn is
a distinct legal entity that must be represented by counsel. See e.g. Beyer v. N.C. Div.
of Mental Health, 2001 U.S. Dist. LEXIS 16968 (W.D. N.C. 2001) (“Like a
corporation, an estate can only act through an agent; in this case, an administrator. An
estate by its very nature cannot represent itself and, therefore, must be represented by
a licensed attorney, regardless of the relation between the administrator and
decedent.”); See _also Hawthorne v. VanMarter, 279 Va. 566 (2010) (dismissing
Estate’s appeal in Virginia wrongful death action filed by pro se Administrators).
Permitting the Estate to proceed through an Administrator who is not licensed to
practice law in Virginia would be to permit the unauthorized practice of law. Therefore,
Defendants request that any Order resolving the instant motion provide that if an
appearance of counsel is not filed on behalf of the Estate within seven days, the Estate

will be in default and the Estate’s claims will be dismissed.

BANCROFT, MCGAVIN, HORVATH & JUDKINS, P.C.
9990 FAIRFAX BOULEVARD « SUITE 400 © FAIRFAX, VIRGINIA 22030 © (703)385-1000 © FAX (703) 385-1555

 
 

 

Case 1:20-cv-01052-TSE-IDD Document 43

| Anna G. Zick /s/_

John D. McGavin, VSB No. 21794
Anna G. Zick, VSB No. 86057
Bancroft, McGavin, Horvath & Judkins, P.C.
9990 Fairfax Boulevard, Suite 400
Fairfax, VA 22030
Telephone: (703) 385-1000
Facsimile: (703) 385-1555
jimcgavin@bmhjlaw.com
azick@bmhjlaw.com
Counsel for Defendants

Dorothy Ames Jeffress, VSB No. 36060
Arnold & Porter Kaye Scholer LLP

601 Massachusetts Ave. NW
Washington, DC 20001

Telephone: (202) 942-5968

Facsimile: (202) 942-5999
Amy.jeffress(@arnoldporter.com
Counsel for Defendants

Filed 05/07/21 Page 3 of 4 PagelD# 383

Respectfully submitted,

ANNE SACOOLAS

and

JONATHAN SACOOLAS
By Counsel

BANCROFT, MCGAVIN, HORVATH & JUDKINS, P.C.

9990 FAIRFAX BOULEVARD ¢* SUITE 400 «

FAIRFAX, VIRGINIA 22030 «

(703) 385-1000 © FAX (703) 385-1555

 
 

 

Case 1:20-cv-01052-TSE-IDD Document 43 Filed 05/07/21 Page 4 of 4 PagelD# 384

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a copy of the foregoing Response to Motion to Withdraw was
served via efiling on the 7th day of May, 2021 on the following:

Steven J. Toll, VSB #15300

Agnieszka M. Fryszman, admitted pro hac vice
COHEN MILSTEIN SELLERS & TOLL PLLC
1100 New York Ave. NW

East Tower, 5th Floor

Washington, DC 20005

Telephone: (202) 408-4600

Facsimile: (202) 408-4699
Stoll@cohenmilstein,com
AFryszman@cohenmilstein.com

Theodore J. Leopold, admitted pro hac vice
Leslie M. Kroeger, admitted pro hac vice
Poorad Razavi, admitted pro hac vice
COHEN MILSTEIN SELLERS & TOLL PLLC
2925 PGA Boulevard, Suite 200

Palm Beach Gardens, FL 33410
Telephone: (561) 515-1400

Facsimile: (561) 515-1401
tleopold@cohenmilstein.com
Ikroeger@cohenmilstein.com
prazavi@cohenmilstein.com

Attorneys for Plaintiffs
Anna G. Zick /s/

Anna G. Zick

BANCROFT, MCGAVIN, HORVATH & JUDKINS, P.C.
9990 FAIRFAX BOULEVARD * SUITE 400 © FAIRFAX, VIRGINIA 22030 © (703) 385-1000 © FAX (703) 385-1555

 
